DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 09/20/2019 is acknowledged. This amendment amended the specification and claims 3-7 and 9-12.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘temperature compensation system’ in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: In PGPUB paragraph 51, line 9 “inside de recess” should be “inside the recess”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces the element “a seat occupant” in line 2.  Claim 1, line 4 then refers to “an occupant”.  It is unclear whether the “occupant” in line 4 refers to the “occupant” in line 2 or a separate “occupant”.
Claim 1 introduces the element “a proximity sensor target” in line 5.  The specification describes the “proximity sensor target” as element 14.  USPGPUB Paragraph 49.  Claim 6, line 2 then introduces a separate element, “a cushion supporting element” in line 2.  The specification describes the “cushion 
Claim 1 introduces the element “a seat occupant” in line 2.  Claim 1, line 4 then refers to “an occupant”.  Claim 2, line 2 then refers to “an occupant”.  It is unclear whether the “occupant” in claim 2 refers to one of the “occupant” references in claim 1 or a separate “occupant”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saunders et al. (US 2003/0220766), as cited by Applicant.
With respect to claim 1, Saunders et al. discloses a lower seat assembly (fig. 2) for a vehicle seat (100), comprising: a cushion (104) with an upper face (105) for supporting a seat occupant (102), said cushion (104) being made of a compressible material such that the cushion is compressed when a load is 
With respect to claim 2, Saunders et al. discloses said signal (abstract, paragraph 15; figs. 8-12, 15) indicative of an occupancy is a weight class (abstract) of an occupant.  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 3, Saunders et al. discloses the proximity sensor is configured to emit an analog signal (claim 8, paragraphs 40, 52-56).  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 4, Saunders et al. discloses the cushion (104) comprises a lower face (103), and the proximity sensor (122) or the proximity sensor target is fixed (paragraph 41) to the lower face (103) of the cushion (104).  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 5, Saunders et al. discloses the cushion (104) comprises a lower face (103), wherein the lower face (103) of the cushion (104) comprises a recess (109; fig. 2) and wherein the proximity sensor (122) and/or the proximity sensor target (126) is lodged inside the recess.  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 6, Saunders et al. discloses a cushion supporting element (112) arranged below the cushion (104) for supporting the cushion, wherein one of the proximity sensor (122) or the 
With respect to claim 9, Saunders et al. discloses the proximity sensor (122) is a Hall Effect sensor (paragraph 37),  and the proximity sensor target is a magnet (paragraph 37).  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 10, Saunders et al. discloses the proximity sensor (122) and the proximity sensor target (126) are inserted in the cushion (104) during a seat molding process (paragraph 37).  (Figs. 1-15, paragraphs 5-15, 32-60.)  Furthermore, Applicant's claim of a “seat molding process " is a product-by-process claim.  Determination of patentability is based on the product itself, and not dependent upon the method of production.  See MPEP 2113.  The product of Applicant’s product-by process claim is the same as or an obvious variant of the process in Saunders et al. 
With respect to claim 11, Saunders et al. discloses a cable or a connector (paragraph 44), for connecting the proximity sensor (122) to a processing unit or another device (‘power supply and processor’; paragraph 44).  (Figs. 1-15, paragraphs 5-15, 32-60.)
With respect to claim 12, Saunders et al. discloses a temperature compensation system (110; abstract, paragraphs 10, 35, 51).  (Figs. 1-15, paragraphs 5-15, 32-60.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. in view of Gioutsos (US 5,739,757), as cited by Applicant.
With respect to claim 7, Saunders et al. does not explicitly state the sensor is an inductive sensor.  Gioutsos teaches of using inductive sensors in detecting the weight of a seated passenger.  (Figs. 1-6, cols. 3-4.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Gioutsos into the invention of Saunders et al. in order to accurately determine the weight of a seated passenger.  (Col. 3, lines 59-65.)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. in view of Sakuma et al. (US 2007/0182226).
With respect to claim 8, Saunders et al. is silent regarding spring is the proximity sensor target of the sensing device.  Sakuma et al. teaches of the cushion supporting element comprises a spring (24), and wherein the spring (24) is the proximity sensor target of the sensing device (53).  (Figs. 3-6, paragraphs 26-41.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Sakuma et al. into the invention of Saunders et al. so that the number of component parts of the vehicle seat load detection device can be reduced and the vehicle seat load detection device can be easily manufactured at a reduced cost.  (Paragraph 12.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A ENGLISH/Primary Examiner, Art Unit 3614